          Case 3:19-cv-07651-EMC Document 133 Filed 03/19/20 Page 1 of 2




1    Alexandra H. Moss (CA Bar No. 302641)
     ELECTRONIC FRONTIER FOUNDATION
2    815 Eddy Street
     San Francisco, CA 94109-7701
3    Tel: (415) 436-9333
     Fax: (415) 436-9993
4    Email: alex@eff.org
5    Counsel for Amici Curiae
6
7
8                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
9
                                                      No. 3:19-cv-7651-EMC
10   INTEL CORPORATION and APPLE INC.,
                          Plaintiffs,                 NOTICE OF MOTION AND MOTION OF
11                                                    THE R STREET INSTITUTE, THE
        v.                                            CENTER FOR DEMOCRACY &
12   FORTRESS INVESTMENT GROUP LLC,                   TECHNOLOGY, PUBLIC KNOWLEDGE,
     FORTRESS CREDIT CO. LLC, UNILOC 2017             ENGINE ADVOCACY, AND THE
13   LLC, UNILOC USA, INC., UNILOC                    ELECTRONIC FRONTIER FOUNDATION
     LUXEMBOURG S.A.R.L., VLSI                        FOR LEAVE TO FILE A BRIEF AS AMICI
14   TECHNOLOGY LLC, INVT SPE LLC,                    CURIAE
     INVENTERGY GLOBAL, INC., DSS
15   TECHNOLOGY MANAGEMENT, INC., IXI                 Hon. Edward M. Chen
     IP, LLC, and SEVEN NETWORKS, LLC,                Date: April 23, 2020
16                                                    Time: 1:30 PM
                          Defendants.                 Dept.: Courtroom 5
17
18      PLEASE TAKE NOTICE that, at 1:30 P.M. on April 23, 2020, the R Street Institute, the Center
19   for Democracy & Technology, Public Knowledge, Engine Advocacy, and the Electronic Frontier
20   Foundation will move for leave to file a brief as amici curiae relating to the Defendants’ Motion
21   to Dismiss and to Strike Plaintiffs’ Complaint (Doc. No. 111). Plaintiffs consent to this motion;
22   Defendants do not consent.
23      The proposed brief is attached hereto as an exhibit to the motion. The movants waive oral
24   argument on this motion, and request that the Court grant leave to file the brief on the papers
25   before or during the April 23, 2010 hearing on Defendants’ motion to dismiss.
26      Although this Court does not have specific rules governing leave to file briefs as amici curiae,
27   decisions on analogous appellate motions are instructive. Per the Ninth Circuit, the “classic role
28
                                                                      Notice of Motion and Motion of the R Street Institute, the Center for
                                                                  Democracy & Technology, Public Knowledge, Engine Advocacy, and the
                                                                   Electronic Frontier Foundation for Leave to File a Brief as Amici Curiae
                                                     1                                                              No. 3:19-cv-7651-EMC
          Case 3:19-cv-07651-EMC Document 133 Filed 03/19/20 Page 2 of 2




1    of amicus curiae” is “assisting in a case of general public interest, . . . supplementing the efforts
2    of counsel, and drawing the court’s attention to law that might otherwise escape consideration.”
3    Funbus Sys., Inc. v. Cal. Pub. Utils. Comm’n, 801 F.2d 1120, 1125 (9th Cir. 1986) (citing Miller-Wohl
4    Co. v. Comm’r of Labor & Indus., 694 F.2d 203, 204 (9th Cir. 1982)); see also Neonatology Assocs.,
5    PA v. Commissioner, 293 F.3d 128, 131 (3d Cir. 2002) (Alito, J.) (leave to file should be granted
6    where proposed brief has “(a) an adequate interest, (b) desirability, and (c) relevance”).
7       The movants are well-equipped to serve this role. As described in detail in the Interest of
8    Amici section of the tendered brief, they are nonprofit organizations that study the impact of
9    intellectual property law and competition law on consumers and the public at large. Based on
10   the movants’ interest in and expertise about the public consequences of intellectual property and
11   competition law, the tendered brief provides relevant explanation on the nature of patent claims,
12   corrects a subtle but fundamental misunderstanding of patent and competition law in Defendants’
13   arguments, and identifies economic incentive challenges with the patent system at large. This
14   information, without being duplicative of the arguments in the parties’ briefs, provides context
15   on the broader workings of the patent system and thus draws the Court’s attention to relevant
16   law that might otherwise escape consideration.
17      For the foregoing reasons, the tendered brief will be of assistance to the Court, and the motion
18   for leave to file as amici curiae should be granted.
19
                                             Respectfully submitted,
20
21   Dated: March 19, 2020                   /s/ Alexandra H. Moss
                                             Alexandra H. Moss (CA Bar No. 302641)
22                                           ELECTRONIC FRONTIER FOUNDATION
                                             815 Eddy Street
23                                           San Francisco, CA 94109-7701
                                             Tel: (415) 436-9333
24                                           Fax: (415) 436-9993
                                             Email: alex@eff.org
25
                                             Counsel for Amici Curiae
26
27
28
                                                                       Notice of Motion and Motion of the R Street Institute, the Center for
                                                                   Democracy & Technology, Public Knowledge, Engine Advocacy, and the
                                                                    Electronic Frontier Foundation for Leave to File a Brief as Amici Curiae
                                                      2                                                              No. 3:19-cv-7651-EMC
